Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s initiated interview was conducted on Sept 21, 2021 (See the attached Interview Summary). The applicant’s representative provides an amendment by providing the amended claims 26, 34, and 37 by providing new structural limitations incorporating into independent claims 26 and 34. 
RE claim 26, the prior art, Baer ‘864 does not teach or suggest “an elastomeric body …. comprising a plurality of accordion extensions, and having first and second substantially straight sides that define a breadth of the elastomeric body and third and fourth substantially straight sides that define a thickness direction, the first, second, third, and fourth substantially straight sides extending a length of the elastomeric body and being tapered from the proximal end to the distal end in the breadth direction and the thickness direction, the elastomeric body being substantially trapezoidal in cross-section.” 
RE claim 34, Baer ‘864 does not teach or suggest “an elastomeric body that has a substantially oval shape that extends along a major axis from a proximal end to a distal end and a minor axis extending in an axial direction of the soft actuator, the elastomeric body: surrounding a plurality of teardrop-shaped internal chambers voids configured to receive an inflation fluid, comprising a plurality of accordion extensions, and configured to bend along the major axis and the minor axis when inflated to create a cupping shape.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL T CHIN/Primary Examiner, Art Unit 3652